Citation Nr: 9928244	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  96-47 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
malaria.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had service from August 1965 to August 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Montgomery, Alabama.  In March 1998, the Board 
remanded the veteran's claim in order to conduct additionally 
indicated development.  As all requested actions have been 
accomplished, to the extent possible, the Board may proceed 
to address the veteran's claim.  See Stegall v. West, 
11 Vet. App. 268 (1998).  


FINDING OF FACT

The current manifestations of the veteran's malaria include a 
subjective history of fevers, sweats, nausea, arthralgia, and 
malaise recurring once a year or with changes of season, 
without positive malarial smear or current clinical 
manifestations of active malarial disease, and without 
evidence of residual impairment to the liver or spleen.


CONCLUSION OF LAW

The criteria for a compensable disability rating for malaria 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.88b, Diagnostic Code 6304 (effective prior and 
subsequent to August 30, 1996).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reflect positive malaria smear in 
August 1966.  A service medical record dated in April 1967 
notes the veteran's history of malarial bouts in April 1966 
and in July 1966, treated with Quinine.  The veteran 
complained of feeling weak and having a headache and 
backache.  Initial and repeat malarial smears were negative 
in April 1967.  Upon the veteran's presentation in June 1967 
with complaints of malaise, the impression was a common cold.  
No residuals of malaria were noted at the time of discharge 
in June 1967.

In December 1991, the veteran claimed to have been treated 
for malaria by a physician several times after service and 
argued that a compensable evaluation was warranted.  

At the time of VA examination conducted in January 1992, the 
veteran complained of a relapse of malaria in 1968, which was 
treated by a local physician, and of numerous relapses since 
that time.  He complained of nervousness, irritability, 
malaise, nausea and vomiting and diarrhea with each weather 
change.  Examination revealed no active malarial disease.  
Diagnostic testing was stated to be normal, as was 
examination of the veteran's gastrointestinal, genitourinary 
and endocrine systems.  The examiner also commented that the 
veteran's descriptions of relapses were atypical for a 
malarial infection relapse.

In a letter dated in March 1996, V.R., D.O., noted that in 
February 1996, the veteran complained of not feeling well, 
with nothing tasting good and having problems with 
irritability and nervousness.  He also reported a weight 
loss, but indicated that such was planned.  The veteran 
reported that he had similar symptoms in Vietnam with 
malaria, that he had periodically had such since service, and 
that he felt better after the administration of antimalarial 
medication.  Malarial smear conducted in February 1996 was 
negative for malarial parasites.  Abdominal ultrasound was 
also negative.

In July 1996, the veteran presented for VA examination and 
provided a history  of in-service malaria, times three.  The 
examiner did not have access to the service medical records.  
The veteran complained of present symptoms such as shortness 
of breath, heart burn and nervousness, and stated that he 
sometimes had a fever and experienced joint pains with 
changes in season.  He stated that the problem went away 
faster if he took medication prescribed by his physician V.R.  
The VA examiner noted that testing in January or February 
1996 was negative for identifying the cause of the veteran's 
fever and malaise.  The diagnosis was a history of malaria.  
The examiner stated that the veteran required work up at the 
"time of the spell".

In October 1996, V.R., D.O., indicated that in February 1996 
the veteran had complained of symptoms and provided a history 
of malaria.  V.R. indicated that the veteran was treated 
prophylactically for malaria pending test results and that 
the veteran returned seven-to-10 days later much improved.  
V.R. then stated that "[g]iven the described symptoms, the 
treatment, and the subsequent improvement I would have to 
assume this was probably a recurrence of his malaria."

A private progress note dated in February 1997 shows an 
assessment of recurrence of malaria for which the veteran was 
prescribed medication.  

In October 1998, the veteran presented for a VA examination.,  
The examiner noted clinical manifestation of fever, sweats, 
nausea, vomiting, weight loss, diarrhea, arthralgia, malaise 
and dark urine in service, with a history of recurrences 
approximately every year.  The examination report indicates 
that organ systems involved when malaria is present are the 
joints, and gastrointestinal and genitourinary systems.  The 
examiner noted no subjective complaints suggesting recurrent 
malaria at the time of examination, noting only the at the 
veteran had lost 30 pounds due to a diet related to his 
cholesterol.  There was no evidence of malnutrition or 
vitamin deficiency and diagnostic testing was negative with 
the exception of a lab finding of dyslipidemia.  Such testing 
included liver function testing.  The diagnoses included 
recurrent annual bouts of malarial like illness with 
improvement from anti-malarial treatment.  The examiner 
stated that the veteran's main problem was his 
mental/psychological symptoms.

In December 1998, the RO received letters from the veteran's 
mother and spouse stating that the veteran had had malarial 
flare-ups manifested by fevers and chills and handshakes 
since service.  

Pertinent Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

The noncompensable evaluation in this case has been assigned 
to the veteran's malaria pursuant to the provisions of 38 
C.F.R. § 4.88b, Diagnostic Code 6304.  On August 30, 1996, 
new rating criteria for malaria were promulgated, and 
codified under 38 C.F.R. § 4.88; Diagnostic Code 6304 (1996).  
Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies unless Congress provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The RO reviewed 
the claim accordingly as a result of a Board remand and there 
does not appear to be any deficiency in the development 
completed pursuant to the Board's remand order; see Stegall 
v. West, 11 Vet. App. 268 (1998).  

Under the old regulations, in effect prior to August 30, 
1996, a 10 percent disability evaluation for malaria was 
assigned when it had been recently active with one relapse in 
the past year, or where there was an old case of it with 
moderate disability therefrom.  38 C.F.R. § 4.88b, Diagnostic 
Code 6304 (1996).  A compensable rating for malaria could not 
be assigned based on the veteran's unsupported claim or 
statement.  38 C.F.R. § 4.88b, Diagnostic Code 6304, Note 
(1).  The rating schedule further provided that the medical 
evidence relating to the period after discharge from service 
must record sufficient clinical findings, when considered in 
accordance with all other data of record, to support the 
conclusion that there existed a compensable or higher degree 
of disability from malaria.  38  C.F.R. § 4.88(b), Diagnostic 
Code 6304, Note (1).

Under the current rating criteria that became effective 
August 30, 1996, a 100 percent rating for malaria is assigned 
when there is an active disease process.  38 C.F.R. § 4.88b, 
Diagnostic Code 6304.  Relapses of malaria must be confirmed 
by the presence of malarial parasites in blood smears; 
thereafter, residuals of malaria, such as liver or spleen 
damage, are to be rated under the appropriate system.  61 
Fed, Reg. 39,873, 39,875-76 (1996); 38 C.F.R. § 4.88b, 
Diagnostic Code 6304 and Note (1998).


Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

A noncompensable rating has been in effect for malaria under 
Diagnostic Code 6304 since September 1991.  The Board notes 
that the criteria for rating malaria were changed by 
amendments to the rating schedule that became effective 
August 30, 1996, during the pendency of this appeal.  61 Fed. 
Reg. 39,873 (1996).  In this case, the Board will review the 
disability under the old and new criteria.  In that regard 
the Board notes that malarial smears conducted contemporary 
with the veteran's appeal did not show the presence of 
malarial parasites.  Nor is there competent evidence of liver 
or spleen damage of record to warrant assignment of a 
compensable rating under Diagnostic Code 6304, as revised.  

With respect to the old regulatory criteria, although the 
veteran himself has complained of malarial recurrences, the 
record does not reflect that he possesses a recognized degree 
of medical knowledge that would render his opinions on 
medical diagnoses competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Under the old regulations, in effect prior 
to August 30, 1996, a compensable rating for malaria could 
not be assigned based on the veteran's unsupported claim or 
statement.  38 C.F.R. § 4.88b, Diagnostic Code 6304, Note 
(1).  A 10 percent disability evaluation for malaria could be 
assigned with evidence of recently active malaria, with one 
relapse in the past year.  In this case, the preponderance of 
the medical evidence shows no currently active malaria and 
post-service malarial smears have been consistently negative.  
The Board recognizes that V.R. has provided a statement to 
the effect that, based on the veteran's symptoms and 
improvement with malarial medication, she would have to 
assume that in 1996 he suffered a recurrence of malaria.  
Significantly, a malarial smear taken at that time was 
negative, consistent with the various reports of VA 
examination in the claims file, to include most recently in 
October 1998.  There is, in fact, no competent post-service 
evidence of active malaria, and certainly not in the last 
year.  In this case, there is also no competent evidence that 
the veteran suffers moderate disability as a result of having 
had malaria.  As stated, multiple post-service examinations 
and reviews of body systems has been negative.  Absent such, 
a compensable evaluation is not warranted.


ORDER

A compensable evaluation for malaria is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

